DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s amendments filed 08 June 2022 have been fully considered and found to overcome the claim interpretation issue.  The 35 USC 112(f) interpretations of the claims are withdrawn. 
Applicant’s amendments filed 08 June 2022 have been fully considered and found to remove the similarities giving rise to the double patenting rejection.  The nonstatutory double patenting rejections of claims 1 and 10 are withdrawn. 

Reasons for Allowance
The following is Examiner’s statement of reasons for allowance: 
Independent claim 1, and its dependent claims, are drawn to the general notion of a method of controlling a user interface of an electronic device. 
Independent claim 10, and its dependent claims, are drawn to the general notion of an electronic device. 
Independent claim 15 is drawn to the general notion of a non-transitory recording medium for controlling a user interface of an electronic device. 
Even though all of the features as claimed in the instant application were available in the prior art, of particular significance is that no single prior art reference or reasonable combination of prior art references was found to disclose all of the following elements, thereby distinguishing the instant application’s claimed subject matter over the prior art references of record.  
The particularly-significant, distinguishing structural and functional features are an identification a gesture form from an input image, based on the gesture form being identified while a first application is executed, performing a first operation that is mapped to the identified gesture form and the first application, and based on the gesture form being identified while a second application different from the first application is executed, performing a second operation that is mapped to the identified gesture form and the second application, wherein the second operation is different from the first operation, when these structural and functional features are considered with all other structural and functional features in each of the respective claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  

Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Thorn; Ola Karl, US 20100013943 A1, describes a memory storing processor executable instructions for performing system functions including detecting the gesture forms from the input image, and identifying the operation executing information mapped on the detected gesture forms according to a function which currently operates and executing the operation of the operation executing information (see Figs. 1, 5), but does not describe an identification a gesture form from an input image, based on the gesture form being identified while a first application is executed, performing a first operation that is mapped to the identified gesture form and the first application, and based on the gesture form being identified while a second application different from the first application is executed, performing a second operation that is mapped to the identified gesture form and the second application, wherein the second operation is different from the first operation; 
Kim; Jong-Hwan et al., US 20090015703 A1, describes a device for controlling the user interface containing a microphone providing a voice input (see Fig. 1) but does not describe an identification a gesture form from an input image, based on the gesture form being identified while a first application is executed, performing a first operation that is mapped to the identified gesture form and the first application, and based on the gesture form being identified while a second application different from the first application is executed, performing a second operation that is mapped to the identified gesture form and the second application, wherein the second operation is different from the first operation; 
Gribetz; Meron et al., US 20140184496 A1, describes a device for controlling the user interface which recognizes a pointing gesture (see Fig. 6), but does not describe an identification a gesture form from an input image, based on the gesture form being identified while a first application is executed, performing a first operation that is mapped to the identified gesture form and the first application, and based on the gesture form being identified while a second application different from the first application is executed, performing a second operation that is mapped to the identified gesture form and the second application, wherein the second operation is different from the first operation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957. The examiner can normally be reached weekdays from about 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Eurice/Primary Examiner, Art Unit 2693